DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOYAMA (US 2003/0174153).
Regarding claim 1, KOYAMA discloses a display device (abstract) comprising: a display panel 100 comprising scan lines, data lines, and pixels connected to the scan lines and the data lines (Figure 6); a scan driver 1108 configured to supply scan signals to the pixels through the scan lines (Figure 6); a data driver 1107 configured to supply data signals to the pixels through the data lines (Figure 6); and a timing controller 102 configured to control the scan driver and the data driver (Figure 6); wherein the timing controller is configured to: supply clock signals to the scan driver in every frame period of a first driving mode (paragraph 38-42); and stop supplying the clock signals in at least one frame period of a second driving mode (paragraph 38-42; start and clock pulses can be stopped in second mode when there is no necessary to write-in).

Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KOYAMA further discloses wherein the scan driver is configured to supply the scan signals to the scan lines in every frame period of the first driving mode, and to stop supplying the scan signals in the at least one frame period of the second driving mode (paragraph 38-42; driving of scan driver based on received clock signaling). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOYAMA (US 2003/0174153) in view of JEE (US 2008/0024480).
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KOYAMA further discloses wherein the power supply is configured to adjust at least one level of the first driving voltage and the second driving voltage such that a voltage difference between the first driving voltage and the second driving voltage during the second driving mode is smaller than a voltage difference between the first driving voltage and the second driving voltage during the first driving mode.  In a similar field of endeavor, JEE discloses wherein the power supply is configured to adjust at least one level of the first driving voltage and the second driving voltage such that a voltage difference between the first driving voltage and the second driving voltage during the second driving mode is smaller than a voltage difference between the first driving voltage and the second driving voltage during the first driving mode (abstract; paragraph 93).  Therefore it would have been obvious to a person of ordinary skill in the art to modify KOYAMA to include the teachings of JEE, since JEE states that such a modification would reduce power consumption of a display device.  Furthermore as both inventions are analogous, such a modification would provide driving based on techniques disclose by JEE. 
	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOYAMA (US 2003/0174153) in view of JEE (US 2008/0024480) and further in view of DI SANTO et al (US 5,247,290).
.
Allowable Subject Matter
4 and dependents are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624